Citation Nr: 1029936	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision mailed in December 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2010 the Veteran testified in a hearing.  A transcript 
has been incorporated into the record.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran's VA treatment reports regarding 
his mental health treatment stop in the record in June 2007.  A 
complete record of the Veteran's VA mental health treatment 
should be obtained and included in the claims file. 

The Board finds that a VA PTSD examination is necessary for the 
development of this claim.  While various VA treating personnel 
have given the Veteran a diagnosis of PTSD, the reports of mental 
health treatment contain only sparse references to the Veteran's 
claimed stressors.  Further, at hearing in June 2010, the Veteran 
gave considerable detail about his tour in the Republic of 
Vietnam that was not otherwise reflected in the VA treatment 
reports currently in the claims file.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
pertaining to the Veteran's mental health, to 
include psychiatry, social worker notes, from 
the Tuscaloosa VA medical facility dated from 
June 2007 to present and associate them in 
the record.  Document any negative replies.

2.  After these records have been added to 
the record and accounted for, then schedule 
the Veteran for an examination to ascertain 
the existence and etiology of his acquired 
psychiatric disorder, claimed as PTSD.  The 
claims file must be made available for review 
by the examiner, and the examination report 
must reflect that such review occurred.  Upon 
a review of the record and examination of the 
Veteran, the examiner should offer an opinion 
as to the following:

a.  What is/are the current psychiatric 
disorders identified.

b.  Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
psychiatric disorder(s), claimed as PTSD, 
is/are a result of service.  

c.  The Board notes the Veteran has described 
his stressors in 2 statements dated May 2006, 
in his March 2008 substantive appeal, and in 
his June 2010 testimony.  

d.  A rationale for any opinion advanced must 
be provided.  

3.  Then readjudicate the claim at issue in 
light of any additional evidence obtained.  
If the disposition of the claim remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


